In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), entered October 12, 2011, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the plaintiffs motion for summary judgment on the issue of liability is denied.
The plaintiff brought this action to recover damages for personal injuries he allegedly sustained when his vehicle was struck by the defendant’s vehicle. In support of this motion for summary judgment on the issue of liability, the plaintiff *954established his prima facie entitlement to judgment as a matter of law. However, in opposition, the defendant raised a triable issue of fact. Accordingly, the plaintiff’s motion for summary judgment on the issue of liability should have been denied. Skelos, J.E, Eng, Belen and Cohen, JJ., concur.